J-S31043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAKIM JORDAN                               :
                                               :
                       Appellant               :   No. 2158 EDA 2021

          Appeal from the Judgment of Sentence Entered July 19, 2021
     In the Court of Common Pleas of Delaware County Criminal Division at
                        No(s): CP-23-CR-0005580-2019


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 10, 2022

        Rakim Jordan appeals from the July 19, 2021 aggregate judgment of

sentence of 93 to 186 months’ imprisonment imposed after he pled guilty to

robbery, criminal conspiracy, possessing instruments of crime (“PIC”),

firearms not to be carried without a license, and persons not to possess, use,

manufacture, control, sell or transfer firearms.1       After careful review, we

affirm.

        The relevant facts and procedural history of this case, as gleaned from

the certified record, are as follows: On April 14, 2019, Appellant and his co-

conspirator, Dennis Pressley, entered a Boost Mobile store in Delaware

____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S.A. §§ 3701(a)(1)(ii), 903(a), 907(b), 6106(a)(1), and 6105(a)(1),
respectively.
J-S31043-22


County, Pennsylvania, pointed a firearm at the store’s employee, and stole

$995.00 from the register and $384.00 dollars’ worth of merchandise. See

Criminal Complaint – Affidavit of Probable Cause, 5/6/19 at 1-2.

        On July 19, 2021, Appellant entered an open guilty plea to robbery,

criminal conspiracy, PIC, and multiple firearms offenses in connection with this

incident. As noted, the trial court sentenced Appellant to an aggregate term

of 93 to 186 months’ imprisonment that same day.            On July 28, 2021,

Appellant filed a timely post-sentence motion seeking to withdraw his guilty

plea on the grounds that he was coerced into pleading guilty because Pressley

had threatened him if Appellant insisted on calling him to testify at trial. See

Post-Sentence Motion to Withdraw Guilty Plea, 7/28/21 at ¶ 5; Notes of

testimony, 9/3/21 at 13-14.

        On September 3, 2021, the trial court held a hearing on Appellant’s

post-sentence motion.        Following the hearing, the trial court denied

Appellant’s motion on September 22, 2021, concluding that Appellant had

failed to demonstrate “manifest injustice.” This timely appeal followed.

        On October 20, 2021, the trial court ordered Appellant to file a concise

statement of errors complained of on appeal, in accordance with Pa.R.A.P.

1925(b).    Appellant filed a timely Rule 1925(b) statement on October 25,

2021.    Thereafter, on April 11, 2022, the trial court filed its Rule 1925(a)

opinion concluding that Appellant’s guilty plea was knowing, voluntary, and




                                      -2-
J-S31043-22


intelligent and that his post-sentence motion to withdraw his guilty plea was

properly denied. See trial court opinion, 4/11/22 at 2-5.

      Appellant raises the following issue for our review:

            1.     [Whether] Appellant filed a timely post sentence
                   motion to withdraw his guilty plea and averred
                   in his motion that his plea was not willing and
                   voluntary because he was threatened to do
                   so[?]

Appellant’s brief at 3.

      The decision to allow a defendant to withdraw their guilty plea post-

sentence is a matter that rests within the sound discretion of the trial court.

See Commonwealth v. Muhammad, 794 A.2d 378, 382-383 (Pa.Super.

2002).

      It is well settled in this Commonwealth that the entry of a guilty plea

constitutes a waiver of “all non-jurisdictional defects except the legality of the

sentence and the validity of the plea.” Commonwealth v. Lincoln, 72 A.3d

606, 609 (Pa.Super. 2013), appeal denied, 87 A.3d 319 (Pa. 2014). When

a defendant seeks to withdraw a plea after sentencing, as is the case here, he

must demonstrate “prejudice on the order of manifest injustice before

withdrawal is justified.” Commonwealth v. Yeomans, 24 A.3d 1044, 1046

(Pa.Super. 2011) (citation omitted).       “A plea rises to the level of manifest

injustice   when   it     was   entered    into   involuntarily,   unknowingly,   or

unintelligently.” Commonwealth v. Stork, 737 A.2d 789, 790 (Pa.Super.

1999), appeal denied, 764 A.2d 1068 (Pa. 2000).


                                          -3-
J-S31043-22


      “The law does not require that appellant be pleased with the outcome

of his decision to enter a plea of guilty[; a]ll that is required is that

[appellant’s] decision to    plead guilty be      knowingly, voluntarily, and

intelligently made.” Commonwealth v. Diaz, 913 A.2d 871, 873 (Pa.Super.

2006) (citation and internal quotation marks omitted), appeal denied, 931

A.2d 656 (Pa. 2007). In order to ensure a voluntary, knowing, and intelligent

plea, trial courts are required make the following inquires in the guilty plea

colloquy:

            (1) the nature of the charges to which he is pleading
            guilty; (2) the factual basis for the plea; (3) he is
            giving up his right to trial by jury; (4) and the
            presumption of innocence; (5) he is aware of the
            permissible ranges of sentences and fines possible;
            and (6) the court is not bound by the terms of the
            agreement unless the court accepts the plea.

Commonwealth v. Kpou, 153 A.3d 1020, 1023 (Pa.Super. 2016) (citation

omitted); see also Pa.R.Crim.P. 590.

      “Pennsylvania law presumes a defendant who entered a guilty plea was

aware of what he was doing, and the defendant bears the burden of proving

otherwise.” Kpou, 153 A.3d at 1024 (citation omitted).

      Here, a review of the certified record supports the trial court’s conclusion

that Appellant was not entitled to withdraw his plea.          On the contrary,

Appellant’s contention that his open guilty plea was involuntary and the result

of coercion is belied by the record. On July 19, 2021, Appellant executed a

written guilty plea colloquy wherein he acknowledged, inter alia, that no


                                      -4-
J-S31043-22


promises or threats were made to him with regard to his guilty plea and that

he was pleading guilty of his own free will.      See “Guilty Plea Statement,”

7/19/21 at 3, ¶ 28. That same day, the trial court conducted an on the record

colloquy, as mandated by Rule 590. The transcript of the guilty plea colloquy

demonstrates that the trial court inquired at great length with regard to

Appellant’s decision to plead guilty.

        Specifically, Appellant indicated during this hearing that he understood

his right to a jury trial and that he was considered innocent until proven guilty.

Appellant further acknowledged that he was not under the influence of alcohol

or drugs; that he understood the elements of the charges he was pleading

guilty to; and was informed of the permissible ranges of sentences for each

count. The record indicates that Appellant was given a factual basis for the

plea.    The trial court also provided Appellant with an explanation of his

appellate rights, and Appellant indicated that he understood them. Notes of

testimony, 7/19/21 at 10-23.

        Moreover, Appellant was directly asked during the oral colloquy, “Are

you being pressured, coerced or threatened into take [sic] a plea here today?”

and Appellant responded, “No.” Id. at 20.

        This court has long recognized that “[a] person who elects to plead guilty

is bound by the statements he makes in open court while under oath and he

may not later assert grounds for withdrawing the plea which contradict the

statements he made at his plea colloquy.” Commonwealth v. Turetsky,


                                        -5-
J-S31043-22


925 A.2d 876, 881 (Pa.Super. 2007) (citation omitted), appeal denied, 940

A.2d 365 (Pa. 2007). Based on the foregoing, we find that Appellant is bound

by the statements he made during his plea colloquy, and his claim that the

guilty plea was a product of coercion is meritless.

      Accordingly, we discern no abuse of discretion on the part of the trial

court in denying Appellant’s post-sentence motion to withdraw his guilty plea

and affirm the July 19, 2021 judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2022




                                     -6-